Citation Nr: 9919978	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  98-05 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected recurrent bladder and renal stones with right 
urethral stricture, currently evaluated as 40 percent 
disabling.

2.  Entitlement to a total disability evaluation based upon 
individual unemployability.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1942 
to February 1946 and from August 1948 to July 1952.  This 
appeal arises from a December 1997 rating decision of the Los 
Angeles, California, regional office (RO) which denied an 
increased evaluation of the veteran's service-connected 
recurrent bladder and renal stones with right urethral 
stricture, evaluated as 40 percent disabling.  The veteran 
was also denied entitlement to a total disability evaluation 
based upon individual unemployability.  The notice of 
disagreement was received in February 1998.  The statement of 
the case was issued in February 1998.  The veteran's 
substantive appeal was received in March 1998.

On April 29, 1999, a hearing was held at the RO before N. R. 
Robin, who is a member of the Board of Veterans' Appeals 
(Board) rendering the final determination in this claim and 
who was designated by the Chairman of the Board to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102 (West Supp. 
1999).

Entitlement to special monthly compensation on account of a 
need for the regular aid and attendance of another has been 
denied, most recently in March 1998.  The veteran's April 
1998 letter to a Congressman, later furnished to the RO, 
contains statements which can possibly be construed as 
expressing disagreement with this determination, although 
they may be also read as argument relevant to his claims for 
increased rating and a total rating due to individual 
unemployability by reason of service-connected disability.  
This matter is directed to the attention of the RO, so that 
further clarification of the veteran's intentions concerning 
this issue can be undertaken.  

During the course of his April 1999 personal hearing, the 
veteran indicated that he wished to obtain authorization to 
receive medical services through non-VA facilities (fee basis 
care).  It does not appear from a review of the records 
available to the Board that this matter has been considered 
by the appropriate originating agency (most likely a VAMC).  
Nevertheless, the issue of veteran's entitlement to fee basis 
medical care under 38 U.S.C.A. § 1703 is not inextricably 
intertwined with the current appeal, but is directed to the 
attention of the RO to ensure that referral for appropriate 
action is undertaken.


REMAND

At his April 1999 personal hearing, the veteran reported that 
he had undergone a nephrectomy in August 1998 at the Long 
Beach VA Medical Center (VAMC), and that he continued to 
receive regular VA treatment through that facility.  The 
Board notes that there is no evidence that the RO has 
attempted to obtain the operative and/or post-operative 
medical records.  As VA treatment records are considered to 
be constructively included within the record, and must be 
acquired if material to an issue on appeal, it is necessary 
to obtain the aforementioned medical records prior to a final 
decision in this case.  See Dunn v. West, 11 Vet. App. 462 
(1998); See also Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).

Moreover, the VA has a duty to assist a claimant in the 
development of facts pertinent to his or her claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1998).  The duty to assist the veteran in obtaining and 
developing available facts and evidence to support his claim 
includes the procurement of medical records to which the 
veteran has made reference.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  The RO should obtain the veteran's 
current medical records pertaining to the treatment of his 
service-connected kidney disability.

Finally, the Board notes that the development of facts 
includes a thorough and contemporaneous medical examination, 
one which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  As the record shows that he has not 
had an evaluation of his service-connected kidney disability 
in several years, the Board finds that the veteran should be 
scheduled for a VA genitourinary examination.

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is Remanded to 
the RO for the following development:

1.  The RO should obtain the names and 
addresses of all VA and non-VA medical 
care providers who have treated the 
veteran for his service-connected kidney 
disability since June 1998.  All records 
not already included in the claims folder 
should be obtained, to include those from 
the Long Beach VAMC.  Once obtained, all 
records must be associated with the 
claims folder.

2.  Following completion of the 
foregoing, the RO should schedule the 
veteran for special VA genitourinary 
examination to determine the severity of 
his service-connected kidney disability.  
The veteran should be notified of the 
date, time, and place of the examination 
in writing, and the RO should advise the 
veteran that, pursuant to federal 
regulations, failure to report for the 
examination, without good cause shown, 
may result in the denial of his claim for 
an increased rating.  A copy of the 
notification letter should be associated 
with the claims file.  

Prior to the examination, the claims 
folder must be made available to the 
examiner for review.  Such tests as the 
examiner deems necessary should be 
performed.  Based upon the examination 
and review of the record, the examiner 
should proffer an opinion, with 
supporting analysis, as to the level of 
any renal dysfunction caused by the 
veteran's service-connected disability 
and should list, with specificity, all 
symptomatology which is part and parcel 
of the service-connected disorder.  The 
examiner's findings should be made in 
accordance with the criteria specified in 
38 C.F.R. § 4.115a (1998).  Specific 
reference should be made with regard to 
BUN (blood urea nitrogen) values, the 
presence or absence of any edema and its 
frequency, and the presence or absence of 
albuminuria.  The examiner should also 
describe what type of employment 
activities would be limited by the 
veteran's service-connected disability 
and whether or not sedentary employment 
would be feasible.  The reasons and bases 
for all conclusions should be provided.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be implemented.

4.  When the above development has been 
completed, the veteran's claim should be 
reviewed by the RO.  Due consideration 
should be extended to assigning the 
veteran a temporary total rating under 
the provisions of 38 C.F.R. § 4.29 or 
§ 4.30 (1998), if appropriate.  If any 
benefit sought on appeal remains denied, 
the veteran should be furnished a 
supplemental statement of the case, to 
include the provisions of 38 C.F.R. § 
3.655 if indicated.  The veteran should 
be given the opportunity to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument while the case is in remand status.  
Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The veteran's claim of entitlement to a total 
disability evaluation based upon individual unemployability 
will be held in abeyance until the claim is returned to the 
Board.  The purpose of this REMAND is to obtain additional 
medical information.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV,
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	N. R. Robin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


